United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, WILKINSON
)
CARRIER FACILITY, Pittsburgh, PA, Employer )
__________________________________________ )
L.P., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2175
Issued: April 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 4, 2008 appellant filed a timely appeal from a May 20, 2008 nonmerit
decision of the Office of Workers’ Compensation Programs, denying her request for
reconsideration. Because more than one year has elapsed from the last merit decision, dated
June 28, 2007, to the filing of this appeal, the Board lacks jurisdiction to review the merits of
appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for further merit
review pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On March 29, 2004 appellant, then a 46-year-old distribution window clerk, filed a
traumatic injury claim (Form CA-1) alleging that on March 27, 2004 her supervisor approached
her while she was working the window to discuss time sheets, accused her of not writing her
time accurately and yelled at her, causing emotional distress and humiliation.

In response to an April 6, 2004 letter from the Office requesting additional information,
appellant submitted an undated statement. She alleged that four days before the incident her
supervisor, Ann Arnold, directed her not to punch her time clock every time she moved from one
operation to the next and that she had followed these instructions. On the day of the incident,
Ms. Arnold approached her at the window and stated that her time was messed up. Appellant
then went to Ms. Arnold’s office and stated that she had followed her instructions, to which
Ms. Arnold replied that she would not submit the time sheets and became out of control and
began screaming. She requested representation from her union steward, who joined her in a
meeting with Ms. Arnold and another acting supervisor. After the meeting, appellant alleged
that she was crying and had been completely shaken, humiliated and emotionally abused and
went to the hospital for medical treatment. A few days later, Ms. Arnold dropped the complaint
and no disciplinary action was taken against appellant.
By decision dated May 12, 2004, the Office accepted that on March 27, 2004 appellant’s
supervisor, Ms. Arnold, yelled at her, telling her to go home and go to her office. However, it
did not accept that appellant’s supervisor yelled at her while she was working at the window.
The Office denied the claim on the grounds that appellant did not provide medical evidence to
establish that she had a work-related condition.
On March 24, 2005 appellant, through her representative, requested reconsideration on
the merits.
By decision dated September 26, 2005, the Office denied modification on the grounds
that appellant did not submit rationalized medical opinion addressing the causal relationship
between the accepted work event and her condition. It discussed a February 28, 2005 medical
report from appellant’s treating physician, finding that the physician did not indicate an accurate
knowledge of the work events and did not explain how the events caused the reported stress
symptoms.
On August 15, 2006 appellant, through her representative, requested reconsideration on
the merits.
By decision dated November 1, 2006, the Office modified the prior decisions to accept
that on March 27, 2004 discussions took place between appellant and her supervisor involving
her timecard and the process of clocking in and out between operations and the discussion
became loud. It also accepted that appellant was upset and went to the emergency room where
she was treated for palpitations and subsequently released. However, the Office denied the claim
on the basis that the incident did not occur within appellant’s performance of duty, but rather
took place within the purview of the supervisor and subordinate relationship. Moreover, it found
that there was no indication that appellant’s supervisor acted erroneously in exercising her
supervisory authority.
On November 29, 2006 appellant, through her representative, requested reconsideration
on the merits.
By decision dated January 4, 2007, the Office denied merit review on the grounds that
appellant did not raise substantial legal questions or submit new and relevant evidence.

2

On January 19, 2007 appellant, through her representative, requested reconsideration of
the merits. She also submitted an undated memorandum from Ms. Arnold directing her to use
Form A-1260 to document her moves from window to box mail and to make a move on clock
when she was finished with box mail and moving to window services.
By decision dated June 28, 2007, the Office denied modification on the basis that there
was no evidence that appellant’s supervisor acted erroneously in dealing with her while carrying
out supervisory responsibilities and, thus, the incident was not within her performance of duty.
On May 8, 2008 appellant requested reconsideration of the merits. She submitted an
April 2, 2004 memorandum from Marty Gira, a manager at the employing establishment,
providing guidance to appellant as to when she was required to use the time clock.
By decision dated May 20, 2008, the Office denied merit review finding that the new
evidence submitted was repetitive and addressed facts already established in the case.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act does not entitle a claimant
to a review of an Office decision as a matter of right. This section vests the Office with
discretionary authority to determine whether it will review an award for or against
compensation.1 The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).2
To require the Office to reopen a case for merit review under section 8128(a) of the Act,3
the Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.4 When a claimant fails to meet
one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.5
ANALYSIS
Appellant did not raise any relevant legal argument, nor did she claim that the Office
erroneously applied a specific point of law. Thus, the issue is whether she submitted relevant
and pertinent new evidence. In support of her request for reconsideration, appellant submitted a
1

5 U.S.C. § 8128(a).

2

Annette Louise, 54 ECAB 783, 789-90 (2003).

3

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.608(b).

3

memorandum dated April 2, 2004 from Ms. Gira, a manager at the employing establishment,
instructing her on how to record her time.
The Office previously accepted that on March 27, 2004 appellant’s supervisor,
Ms. Arnold, yelled at her about time clock procedures and that she became upset and sustained a
stress condition. Thus, the only pertinent issue is whether the employing establishment acted
erroneously or abusively, such that the event would be considered within appellant’s
performance of duty and compensable under the Act.
The Board finds that the April 2, 2004 memorandum does not address the relevant issue
of abuse or error on the part of the employing establishment, but rather relates to the facts
surrounding the March 27, 2004 event, namely that appellant was provided instructions
regarding clocking in and out procedures while moving between operations, which the Office
already accepted.6 Moreover, the memorandum is cumulative in nature as appellant previously
submitted an undated memorandum from her supervisor, Ms. Arnold, with similar directions
regarding clocking procedures.7
Therefore, the Board finds that appellant did not submit relevant and pertinent new
evidence and, thus, did not establish a basis for reopening her claim.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for further merit
review pursuant to 5 U.S.C. § 8128(a).

6

Evidence that does not address the particular issue involved also does not constitute a basis for reopening a case.
Daniel Deparini, 44 ECAB 657 (1993).
7

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a case. Richard Yadron, 57 ECAB 207 (2005); Eugene Butler, 36 ECAB
393 (1984).

4

ORDER
IT IS HEREBY ORDERED THAT the May 20, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 20, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

